UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7088



MARION EDWARD PEARSON, JR.,

                                             Plaintiff - Appellant,

          versus


THE CITY OF MORGANTON, NORTH CAROLINA, sued in
their   individual   capacity;   BURKE  COUNTY
DEPARTMENT    OF   SOCIAL   SERVICES,   POLICY
OFFICIAL; JOHN S. SUTTLE, sued in both
individual and official capacity; RONNIE
HUDSON, sued in both individual and official
capacity; KATHY ROBINSON, sued in both
individual and official capacity; BRENDA
BISSETTE, sued in both individual and official
capacity; THE NEWS HERALD, sued in their
individual capacity; PRINCE GEORGE COUNTY
OFFICER JOHN DOE 1 AND 2; JOHN DOE, Social
Worker 1 and 2; CHRISTIAN MCCLITOCK, sued in
his individual capacity; GENE BAKER, sued in
his individual capacity; ROBERT C. ERVIN, sued
in his individual capacity; WAYNE CLONTZ, sued
in his individual capacity; JOHN MCDEVITT,
sued in both individual and official capacity;
GARY DILLINGER, sued in both individual and
official capacity; TALTON DARK, sued in both
individual   and   official   capacity;  STEVE
SCHOLEBERLE, sued in both individual and
official capacity; B. J. HAMERICK, sued in
both individual and official capacity; NORTH
CAROLINA S.B.I. CRIME LAB; CLAUDE S. SITTON,
Judge; PETER W. HAISTON, judge, sued as
official; OLIVER L. NOBLE, Judge, sued as
official; BECKY BRENDLE; JULIUS A. ROUSSEAU,
JR., Judge, sued as official,

                                            Defendants - Appellees.
2
Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-01-285-1-02-MU)


Submitted:   November 19, 2002        Decided:   December 16, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marion Edward Pearson, Jr., Appellant Pro Se.    E. Fitzgerald
Parnell, III, POYNER & SPRUILL, Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 3
PER CURIAM:

     Marion Edward Pearson, Jr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm substantially on the reasoning of the district court.   See

Pearson v. City of Morganton, No. CA-01-285-1-02-MU (W.D.N.C.

June 11, 2002).*   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       We note that we lack jurisdiction over Pearson’s claims
relating to the issuance of a nontestimonial identification order
(“NIO”) under the Rooker-Feldman doctrine. See Dist. of Columbia
Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid.
Trust Co., 263 U.S. 413 (1923); State v. Pearson, 566 S.E.2d 50,
55-61 (N.C. 2002) (finding sufficient evidence to support the
issuance of the NIO), petition for cert. filed, (Oct. 16, 2002)
(No. 02-7164).


                                 4